DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                             Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2021 has been entered.       

                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-6 and 13-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schalla (US 2016/0340044) in view of Cur et al. (US 2008/0156030) and BURD (US 2017/0122647).
In regards to claim 1, Schalla discloses a kitchen (i.e. galley area 104 is being considered as kitchen; Fig. 1) configured for installation in an aircraft (106, aircraft; Fig. 1) comprising a cooling arrangement (116, refrigeration system, refer to Figs. 1-5) wherein the cooling arrangement (116) comprises a cooling circuit (heat exchange loop 118) configured to have a cooling medium (coolant fluid, refer to par. 29) flowing through the cooling circuit (118) and in which a condenser (corresponding to a chiller 130 and accumulator 162 is being considered as condenser since a circulating fluid’s heat being dissipated in the chiller via return line 134, and since the refrigeration system 116 can be a vapor cycle chiller, refer to par. 18; Figs. 2-5) and 
          a plurality of evaporators (corresponding to heat exchangers 140 including heat exchanger coils 136 are being considered as a plurality of evaporators since they supply cold air to the cart compartment 102, and since the refrigeration system 116 can be a vapor cycle chiller, refer to par. 18; Figs. 2 and 4) are arranged, comprising the condenser (130) being arranged in a first installation space (i.e. upper space portion of galley area 104; refer to par. 18) which is configured to form a first sub-region (i.e. part of upper space where the condenser 130 of cooling arrangement 116 installed; refer to par. 18) of the kitchen (as can be seen in Figs. 2 or 3; par. 18), 
(140/136) being formed separately from the condenser (as can be seen in Fig. 4), and being arranged in a second installation space (i.e. lower space portion of galley area 104) which is configured to form a second sub-region (i.e. part of a space where the evaporator 140/136 installed) of the kitchen (as can be seen in Figs. 2 or 3), 
        a compressor (pump 160 is being considered as compressor; Fig. 4), a first fluid (i.e. cold air passing through condenser) which is configured to absorb heat from the cooling medium flowing through the condenser, 
        a second delivery device (fan 146 is being considered as second delivery device; Fig. 4) which is configured to deliver through each of the plurality of evaporators (140/136) a second fluid (i.e. warm air coming out of food or beverages inside trolley 102 passing through evaporator 140/136 is being considered as second fluid), which is configured to dissipate heat from the cooling medium flowing through each of the plurality of evaporators (140/136), (refer to par. 25), wherein the second delivery device is a fan (fan 146) or a pump (Fig. 4),       
       wherein the first installation space (upper space portion of galley area 104) of the cooling arrangement (116) is arranged wholly below a top (124) of the kitchen (refer to par. 18, wherein the refrigeration system 116 may be positioned in the galley 104, and/or may be positioned below the galley 104) and forms a rear region (128, rear) of a kitchen compartment (compartment of upper portion of galley area 104) arranged above a work top (counter 105 is being considered as work top) of the kitchen (104), (as can be seen in Figs. 2 or 3), wherein each respective evaporator of (140/136) are located adjacent (near) a respective rear wall (180) of the kitchen (as can be seen in Figs. 2 and 4; par. 41), and
         wherein the kitchen further comprises both a coolable trolley compartment (102, cart compartment) which is to be cooled and is arranged beneath the work top (105) of the kitchen (as can be seen in Figs. 2 or 3), wherein the second installation space (i.e. lower space portion of galley area 104) of the cooling arrangement (116) is arranged in a position adjacent (near) to the trolley compartment (102) or is integrated in the trolley compartment (as can be seen in Figs. 2 or 3; par. 18), (note: the term “adjacent” is being interpreted as “near”), and 
        a coolable kitchen compartment (a cartless refrigerated compartment 148), which is to be cooled (via evaporator 140/136; Fig. 4), wherein the second installation space (i.e. lower space portion of galley area 104) of the cooling arrangement (116) is arranged in a position adjacent to the kitchen compartment (104) or is integrated in the kitchen compartment (as can be seen in Figs. 2 or 3; par. 18).  
       Schalla does not explicitly disclose the condenser being accommodated in a condenser housing, and each of the plurality of evaporators being accommodated in a respective evaporator housing, a first delivery device which is configured to deliver through the condenser a first fluid, wherein the first delivery device is a fan or a pump, a plurality of second delivery device is arranged in the respective evaporator housing, the respective evaporator housing formed separately from the condenser housing; the coolable kitchen compartment being arranged above the work top of the kitchen, and wherein the condenser is located at a height greater than each of the plurality of 
          Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein a condenser (288) being accommodated in a condenser housing (housing of compartment 186; Figs. 5 and 10), a first delivery device (290) which is configured to deliver through the condenser a first fluid (cold air blowing over condenser), wherein the first delivery device (290) is a fan or a pump (refer to par. 78), and a plurality of evaporators (219) being accommodated in a respective evaporator housing (insulated housing 223), wherein a plurality of second delivery device (evaporator fans 220) is arranged in the respective evaporator housing (223), the respective evaporator housing (223) formed separately from the condenser housing (housing of machinery compartment 186; Figs. 5 and 10).
        One ordinary skill in the art would understand that including housings to accommodate the condenser, the evaporator and the delivery device to prevent the condenser, the evaporator and the delivery device from foreign objects entering to them.
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that to include a condenser housing to accommodate the condenser and the evaporator housing to accommodate the evaporator as taught by Cur in order to prevent the condenser, the delivery devices and evaporator from foreign objects entering to them and provide a more compact device.
 
        In regards to the limitations that the coolable kitchen compartment being arranged above the work top of the kitchen, BURD teaches a chilled air distribution system for an aircraft (refer to Fig. 5), wherein a coolable kitchen compartment (corresponding to a deck compartment 1100a), which is arranged above the work top (corresponding to a work deck 1200) of the kitchen (corresponding to galley area 1000), (refer to Fig. 5; par. 73).
       It would further have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the coolable kitchen to be arranged above the work top of the kitchen as taught by BURD in order to obtain extra storage for fresh cooled food or drink (refer to par. 73 of BURD).     
        In regards to the limitations that the condenser is located at a height greater than each of the plurality of evaporators, Page 2 of 11Appl. No. 16/189,341Attorney Docket No. 5449.133641Reply to Office Action of July 9, 2021wherein the condenser housing being located adjacent a respective rear wall of the kitchen: it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of Schalla’s disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling arrangement of 
In regards to claim 2, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising: a valve which is configured as an expansion valve configured to control a volume flow of the cooling medium through the cooling circuit of the cooling arrangement.  
       Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein further comprising: a valve (138) which is configured as an expansion valve (refer to par. 57) configured to control a volume flow of the cooling medium through the cooling circuit of the cooling arrangement (refer to par. 65, wherein adjustable expansion device).
       It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that a valve to be configured as an expansion valve to control a volume flow of the cooling medium through the cooling circuit of the cooling arrangement as taught by Cur in order to maintain the selected operating temperatures based on the settings of temperature selectors 136 and temperature sensors 134 (refer to par. 58 of Cur).
In regards to claim 3, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein at least one of the compressor or the first delivery device is arranged in the condenser housing.  
        Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Fig. 10) wherein at least one of the compressor (286) or the first delivery device (290) is arranged in the condenser housing (housing of machinery compartment 186; Figs. 5 and 10).
        One ordinary skill in the art would understand that by arranging the compressor in the condenser housing to prevent the condenser and evaporator from foreign objects entering to it.
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the compressor to be arranged in the condenser housing as taught by Cur in order to prevent the compressor from foreign objects entering to it and provide a more compact device.
In regards to claim 4, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the valve is arranged in respective evaporator housing of the plurality of evaporators.
       Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 5-6) wherein the valve (138) is arranged in respective evaporator housing (insulated housing 223) of the plurality of evaporators (219/320), (refer to Fig. 10).
       One ordinary skill in the art would understand that by arranging the valve in the evaporator housing to prevent the valve from foreign objects entering to it.

In regards to claim 5, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein an expansion valve is arranged upstream of each of the plurality of evaporators to control a volume flow of the cooling medium to a respective evaporator.  
       Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein a plurality of expansion valve (expansion device 138) is arranged upstream of each of the plurality of evaporators (219/320) to control a volume flow of a cooling medium (refer to par. 65, wherein adjustable expansion device) to a respective evaporator (219/320).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the expansion valve to be arranged upstream of each of the plurality of evaporators to control a volume flow of the cooling medium to a respective evaporator as taught by Cur in order to control refrigerant flow though expansion device 138 (refer to par. 70 of Cur).In regards to claim 6, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Schalla as modified teaches wherein the second installation space (lower portion of galley 104) is subdivided into a plurality of (multiple cart bays, refer to par, 17) which are each formed separately from one another (refer to par. 17, wherein separated from other cart bays by divider walls) and are each configured to accommodate at least one evaporator (refer to claim 26, wherein each air heat exchange loop associated with a corresponding cart bay and galley cart).  
In regards to claim 13, Schalla discloses a kitchen (i.e. galley area 104 is being considered as kitchen) configured for installation in an aircraft (106, aircraft) comprising a cooling arrangement (116, refrigeration system, refer to Figs. 2-5), wherein the cooling arrangement (116) comprises a cooling circuit (118/120) configured to have a cooling medium (coolant fluid, refer to par. 29) flowing through the cooling circuit (118/120) and in which a condenser (chiller 130 is being considered as condenser) and 
        a plurality of evaporators (i.e. heat exchangers 140 including heat exchanger coils 136 are being considered as a plurality of evaporators since they provide cool air, refer to Fig. 4) are arranged, comprising 4the condenser (130) being arranged in a first installation space (i.e. upper space portion of galley area 104; refer to par. 18) which is configured to form a first sub-region (i.e. part of upper space where the condenser 130 of cooling arrangement 116 installed; refer to par. 18) of the kitchen (as can be seen in Figs. 2 or 3; par. 18), a respective evaporator (140/136) separately from the condenser (130), and being arranged in a second installation space (i.e. lower space portion of galley area 104) which is configured to form a second sub-region (i.e. part of a space where the evaporator 140/136 installed) of the kitchen (as can be seen in Figs. 2 or 3),
(pump 160 is being considered as compressor; Fig. 4), a first fluid (i.e. cold air passing through condenser), which is configured to absorb heat from the cooling medium flowing through the condenser, a second delivery device (fan 146 is being considered as second delivery device; Fig. 4), which is configured to deliver through each of the plurality of evaporators (140/136) a second fluid (i.e. warm air coming out of food or beverages inside trolley 102 passing through evaporator 140/136 is being considered as second fluid), which is configured to dissipate heat to the cooling medium flowing through each of the plurality of evaporators (140/136), wherein the second delivery device is a fan (fan 146) or a pump (Fig. 4), a coolable kitchen compartment (a cartless refrigerated compartment 148; Fig. 4),
           wherein the first installation space (upper space portion of galley area 104) of the cooling arrangement (116) is arranged wholly below a top (124) of the kitchen (refer to par. 18, wherein the refrigeration system 116 may be positioned in the galley 104, and/or may be positioned below the galley 104) and forms a rear region (128, rear) of a kitchen compartment (compartment of upper portion of galley area 104) arranged above a work top (counter 105 is being considered as work top) of the kitchen (104), (as can be seen in Figs. 2 or 3), wherein each respective evaporator of the plurality of evaporators (140/136) are located adjacent (near) a respective rear wall (180) of the kitchen (as can be seen in Figs. 2 and 4; par. 41), and
         wherein the second installation space (i.e. lower space portion of galley area 104) of the cooling arrangement (116) is arranged in a position adjacent to the kitchen (104) or is integrated in the kitchen compartment (as can be seen in Figs. 2 or 3), (note: the term “adjacent” is being interpreted as “near”).  
       Schalla does not explicitly disclose the condenser being accommodated in a condenser housing, and each of the plurality of evaporators being accommodated in a respective evaporator housing, a first delivery device which is configured to deliver through the condenser a first fluid, wherein the first delivery device is a fan or a pump, a plurality of second delivery device is arranged in the respective evaporator housing, the respective evaporator housing formed separately from the condenser housing; wherein the kitchen further comprises: the coolable kitchen compartment being arranged above the work top of the kitchen, and wherein the condenser is located at a height greater than each of the plurality of evaporators, Page 2 of 11Appl. No. 16/189,341Attorney Docket No. 5449.133641Reply to Office Action of July 9, 2021wherein the condenser housing being located adjacent a respective rear wall of the kitchen.
        Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein a condenser (288) being accommodated in a condenser housing (housing of machinery compartment 186; Figs. 10 and 5), a first delivery device (290) which is configured to deliver through the condenser a first fluid (cold air blowing over condenser 288), wherein the first delivery device (290) is a fan or a pump (refer to par. 78), and a plurality of evaporators (219/320) being accommodated in a respective evaporator housing (insulated housing 223), wherein a plurality of second delivery device (evaporator fans 220/322) is arranged in the respective evaporator housing (223), the respective evaporator housing (223) formed separately from the condenser housing (housing of machinery compartment 186; Figs. 5 and 10).
One ordinary skill in the art would understand that including housings to accommodate the condenser, the evaporator and the delivery device to prevent the condenser, the evaporator and the delivery device from foreign objects entering to them.
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that to include a condenser housing to accommodate the condenser and the first delivery device and the evaporator housing to accommodate the evaporator as taught by Cur in order to prevent the condenser, the first delivery device and evaporator from foreign objects entering to them and provide a more compact device.
        It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla to include a first delivery device that is a fan or pump to deliver through the condenser a first fluid, as taught by Cur in order to blow air through the condenser. 
        In regards to the limitations that the kitchen further comprises: the coolable kitchen being arranged above the work top of the kitchen, BURD teaches a chilled air distribution system for an aircraft (refer to Fig. 5), wherein the coolable kitchen compartment (corresponding to a deck compartment 1100a) is arranged above the work top (corresponding to a work deck 1200) of the kitchen (corresponding to galley area 1000), (refer to Fig. 5; par. 73).
          It would further have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that to include the coolable kitchen compartment is arranged above the (refer to par. 73 of BURD). 
           In regards to the limitations that the condenser is located at a height greater than each of the plurality of evaporators, Page 2 of 11Appl. No. 16/189,341Attorney Docket No. 5449.133641Reply to Office Action of July 9, 2021wherein the condenser housing being located adjacent a respective rear wall of the kitchen: it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of Schalla’s disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling arrangement of Schalla such that the condenser to be located at a height greater than each of the plurality of evaporators, Page 2 of 11Appl. No. 16/189,341Attorney Docket No. 5449.133641Reply to Office Action of July 9, 2021wherein the condenser housing to be located adjacent a respective rear wall of the kitchen, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed positions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
In regards to claim 14, Schalla discloses a kitchen (i.e. galley area 104 is being considered as kitchen) configured for installation in an aircraft (106, aircraft) comprising a cooling arrangement (116, refrigeration system, refer to Figs. 2-5), wherein the cooling arrangement (116) comprises a cooling circuit (118/120) configured to have a cooling medium (coolant fluid, refer to par. 29) flowing through the cooling (118/120) and in which a condenser (chiller 130 is being considered as condenser) and 
        a plurality of evaporators (i.e. heat exchangers 140 including heat exchanger coils 136 are being considered as a plurality of evaporators since they provide cool air, refer to Fig. 4) are arranged, comprising the condenser (130) being arranged in a first installation space (i.e. upper space portion of galley area 104; refer to par. 18) which is configured to form a first sub-region (i.e. part of upper space where the condenser 130 of cooling arrangement 116 installed; refer to par. 18) of the kitchen (as can be seen in Figs. 2 or 3; par. 18), 
        each of the plurality of evaporators being formed separately from 5the condenser (as can be seen in Figs. 2 or 3), and being arranged in a second installation space (i.e. lower space portion of galley area 104) which is configured to form a second sub-region (i.e. part of a space where the evaporator 140/136 installed) of the kitchen, a compressor (pump 160 is being considered as compressor; Fig. 4), a first fluid (i.e. cold air passing through condenser), which is configured to absorb heat from the cooling medium flowing through the condenser (130), 
        a second delivery device (fan 146 is being considered as second delivery device; Fig. 4), which is configured to deliver through the evaporator (140/136) a second fluid (i.e. warm air coming out of food or beverages inside trolley 102 passing through evaporator 140/136 is being considered as second fluid), which is configured to dissipate heat to the cooling medium flowing through the evaporator (140/136), wherein the second delivery device is a fan (fan 146) or a pump (Fig. 4),
(upper space portion of galley area 104) of the cooling arrangement (116) is arranged wholly below a top (124) of the kitchen (refer to par. 18, wherein the cooling arrangement 116 may be positioned in the galley 104, and/or may be positioned below the galley 104) and forms a rear region (128, rear) of a kitchen compartment (compartment of upper portion of galley area 104) arranged above a work top (counter 105 is being considered as work top) of the kitchen (104), (as can be seen in Figs. 2 or 3), wherein each respective evaporator of the plurality of evaporators (140/136) are located adjacent (near) a respective rear wall (180) of the kitchen (as can be seen in Figs. 2 and 4; par. 41), and
         wherein the kitchen further comprises a coolable trolley compartment (102, cart compartment), which is to be cooled and is arranged beneath the work top (105) of the kitchen (as can be seen in Figs. 2 or 3), wherein the second installation space (i.e. lower space portion of galley area 104) of the cooling arrangement (116) is arranged in a position adjacent to the trolley compartment (102) or is integrated in the trolley compartment (as can be seen in Figs. 2 or 3), (note: the term “adjacent” is being interpreted as “near”).
Schalla does not explicitly disclose the condenser being accommodated in a condenser housing, and the plurality of evaporators being accommodated in a respective evaporator housing, a first delivery device which is configured to deliver through the condenser a first fluid, wherein the first delivery device is a fan or a pump, a plurality of second delivery device is arranged in the evaporator housing, the respective evaporator housing formed separately from the condenser housing, wherein the condenser is 
         Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein a condenser (288) being accommodated in a condenser housing (housing of compartment 186; Figs. 5 and 10), a first delivery device (290) which is configured to deliver through the condenser a first fluid (cold air blowing over condenser), wherein the first delivery device (290) is a fan or a pump (refer to par. 78), and a plurality of evaporators (219) being accommodated in a respective evaporator housing (insulated housing 223), wherein a plurality of second delivery device (evaporator fans 220) is arranged in the respective evaporator housing (223), the respective evaporator housing (223) formed separately from the condenser housing (housing of compartment 186; Figs. 5 and 10).
        One ordinary skill in the art would understand that including housings to accommodate the condenser, the evaporator and the delivery device to prevent the condenser, the evaporator and the delivery device from foreign objects entering to them.
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla to include a condenser housing to accommodate the condenser and the first delivery device, and the evaporator housing to accommodate the respective evaporator as taught by Cur in order to prevent the condenser, the delivery device and evaporator from foreign objects entering to them and provide a more compact device.
 
          In regards to the limitations that the condenser is located at a height greater than each of the plurality of evaporators, Page 2 of 11Appl. No. 16/189,341Attorney Docket No. 5449.133641Reply to Office Action of July 9, 2021wherein the condenser housing being located adjacent a respective rear wall of the kitchen: it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of Schalla’s disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling arrangement of Schalla such that the condenser to be located at a height greater than each of the plurality of evaporators, Page 2 of 11Appl. No. 16/189,341Attorney Docket No. 5449.133641Reply to Office Action of July 9, 2021wherein the condenser housing to be located adjacent a respective rear wall of the kitchen, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed positions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
In regards to claim 15, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 13, but fails to explicitly disclose wherein an expansion 
         Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein a plurality of expansion valve (expansion device 138) is arranged upstream of each evaporator (219/320) of a plurality of evaporators (219/320) to control a volume flow of a cooling medium (refer to par. 65, wherein adjustable expansion device) to the evaporator (219/320).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the expansion valve upstream of each of the evaporator of the plurality of evaporators as taught by Cur in order to control refrigerant flow though expansion device 138 (refer to par. 70of Cur).In regards to claim 16, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 14, but fails to explicitly disclose wherein an expansion valve is arranged upstream of each of the plurality of evaporators to control a volume flow of the cooling medium to the evaporator.  
         Cur teaches a refrigeration appliance modules (214) for kitchen (refer to Figs. 10 and 6) wherein a plurality of expansion valve (expansion device 138) is arranged upstream of each of the plurality of evaporators (219/320) of a plurality of evaporators (219/320) to control a volume flow of a cooling medium (refer to par. 65, wherein adjustable expansion device) to the evaporator (219/320).
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of  (refer to par. 70 of Cur).In regards to claim 17, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Schalla as modified teaches wherein the kitchen is separated into an upper structure (i.e. upper structure portion of galley area 104; refer to par. 18) and a lower substructure (i.e. lower structure portion of galley area 104; refer to par. 18) which are separated by the work top (105), wherein at least one of the plurality of evaporator housings (as Schalla modified by Cur; insulated evaporator housing 223; Figs. 5 and 10) within the respective evaporator housing of the plurality of evaporators (140/136) is located wholly within the lower substructure (as can be seen in Figs. 2 and 4), but fails to explicitly teach the condenser housing and at least one of the plurality of evaporator housings within the respective evaporator housing of the plurality of evaporators are located wholly within the upper structure. 
However, it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above the galley 104, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of Schalla’s disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling arrangement of Schalla such that the condenser housing and at least one of the plurality of evaporator housings within the respective evaporator housing of the plurality of evaporators are located wholly within 
In regards to claim 18, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Schalla as modified teaches wherein the kitchen is separated into an upper structure (i.e. upper structure portion of galley area 104; refer to par. 18) and a lower substructure (i.e. lower structure portion of galley area 104; refer to par. 18) which are separated by the work top (105), wherein at least one of the plurality of evaporator housings (as Schalla modified by Cur; insulated evaporator housing 223; Figs. 5 and 10) within the respective evaporator housing of the plurality of evaporators (140/136) is located wholly within the lower substructure (as can be seen in Figs. 2 and 4), but fails to explicitly teach the condenser housing and at least one of the plurality of evaporator housings within the respective evaporator housing of the plurality of evaporators are located wholly within the upper structure. 
However, it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above the galley 104, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of Schalla’s disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling arrangement of Schalla such that the 
In regards to claim 19, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Schalla as modified teaches wherein the kitchen is separated into an upper structure (i.e. upper structure portion of galley area 104; refer to par. 18) and a lower substructure (i.e. lower structure portion of galley area 104; refer to par. 18) which are separated by the work top (105), wherein at least one of the plurality of evaporator housings (as Schalla modified by Cur; insulated evaporator housing 223; Figs. 5 and 10) within the respective evaporator housing of the plurality of evaporators (140/136) is located wholly within the lower substructure (as can be seen in Figs. 2 and 4), but fails to explicitly teach the condenser housing and at least one of the plurality of evaporator housings within the respective evaporator housing of the plurality of evaporators are located wholly within the upper structure. 
However, it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above the galley 104, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of 

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Schalla (US 2016/0340044) in view of Cur et al. (US 2008/0156030) and BURD (US 2017/0122647), further in view of Forsythe et al. (US 5,363,671).
In regards to claim 7, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Schalla as modified teaches further comprising a controller (control system 170 includes a controller 172) to control operation of the cooling arrangement, but fails to explicitly teach the controller being arranged in the condenser housing. 
        Forsythe teaches a modular cooling system (refer to Fig. 7) wherein a controller (81, electrical controls) is arranged in the condenser housing (refer to col. 4, lines 64-66, wherein electrical controls 81 for the refrigeration system are also located in the housing 51).
       One ordinary skill in the art would understand that by arranging the controller in the condenser housing to prevent the valve from foreign objects entering to it.
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the controller to be arranged in the condenser housing as taught by Forsythe in order to prevent the controller from foreign objects entering to it and provide a more compact device.
In regards to claim 8, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Schalla as modified teaches further comprising a controller (control system 170 includes a controller 172) to control operation of the cooling arrangement (refer to par. par. 34), and 
         wherein the controller (170/172) is configured to control cooling capacities (loads) of the evaporators (140) independently of one another (refer to par. 36), (refer to pars. 35-36, wherein adjust the temperature of the individual galley carts 108 [since each galley cart contains one evaporator] and/or galley compartments 102), (refer to par. 35, wherein the controller 172 may increase refrigeration or decrease refrigeration based on the temperatures measured in the supply line 132 and/or the return line 134), but fails to explicitly teach the controller being arranged in the condenser housing.
       Forsythe teaches a modular cooling system (refer to Fig. 7) wherein a controller (81, electrical controls) arranged in the condenser housing (refer to col.4, lines 64-66, wherein electrical controls 81 for the refrigeration system are also located in the housing 51). 
 One ordinary skill in the art would understand that by arranging the controller in the condenser housing to prevent the valve from foreign objects entering to it.
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the controller to be arranged in the condenser housing as taught by Forsythe in order to prevent the controller from foreign objects entering to it and provide a more compact device.
In regards to claim 9, Schalla as modified meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach further comprising, arranged in a region of an outer surface of the condenser housing, at least one of: one cooling-circuit connection is arranged in the region of the outer surface of the condenser housing, by which the condenser accommodated in the condenser housing is connected to the cooling circuit of the cooling arrangement, or an electrical connection is arranged in a region of an outer surface of the condenser housing, by which the control unit accommodated in the condenser housing is connected to an electrical network.
        Forsythe teaches a modular cooling system (refer to Fig. 7) wherein further comprising, arranged in a region of an outer surface of the condenser housing (refer to Fig. 5 for outer surface of the condenser housing 51), at least one of: one cooling-circuit connection (77, 83, 86) is arranged in the region of the outer surface of the condenser housing, by which the condenser (71) accommodated in the condenser housing (51) is connected to the cooling circuit of the cooling arrangement (as can be seen in Figs. 5 and 7) or an electrical connection is arranged in a region of an outer .
         One ordinary skill in the art would understand that by arranging the at least one cooling-circuit connection in region of an outer surface of the condenser housing, by which the condenser accommodated in the condenser housing is connected to the cooling circuit of the cooling arrangement to allow easy access for the users during maintenance.
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cooling arrangement of Schalla such that the at least one cooling-circuit connection in region of an outer surface of the condenser housing, by which the condenser accommodated in the condenser housing is connected to the cooling circuit of the cooling arrangement as taught by Forsythe in order to allow easy access for the users during maintenance.
                                          
                                             Response to Arguments
Applicant's arguments regarding the amended claims filed on 08/24/2021 have been fully considered but are not persuasive because it is noted that in order to supply cold air to the cart compartment 102 and the cartless compartment 148, the galley refrigeration system 116 which includes the evaporator and the condenser, may be positioned above the galley 104, in the galley 104 or/and may be positioned below the galley 104, as described in pars. 18 and 20 of Schalla’s disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cooling arrangement of Schalla such that the condenser to be located at a height     

                                                    Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is  (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763